          Case 1:18-cv-07658-PKC Document 27 Filed 12/07/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 TAKE-TWO INTERACTIVE SOFTWARE, INC.                       Case No.: 18-cv-07658 (PKC)

                          Plaintiff,                                 ECF Case

         v.
                                                           DECLARATION OF SERVICE
 JHONNY PEREZ

                          Defendant.




I, Erika Dillon, declare as follows:

       I am a paralegal at the law firm of Kirkland & Ellis LLP. I hereby certify that I caused

true and correct copies of the following documents to be served on Defendant Jhonny Perez at

3000 SW 3rd Avenue, Apartment 905, Miami FL 33129 by depositing an envelope, with

sufficient pre-paid posted in a regular place of pick up by the United States Postal Service and

via delivery via Federal Express:

              •   Plaintiff Take-Two Interactive Software, Inc.’s Notice of Motion for Default
                  Judgment (Dkt. 20);

              •   Memorandum of Law in Support of Plaintiff Take-Two Interactive Software,
                  Inc.’s Motion for Default Judgment (Dkt. 21);

              •   Declaration of David Andrews in Support of Plaintiff Take-Two Interactive
                  Software, Inc.’s Motion for Default Judgment (Dkt. 22);

              •   Declaration of Dale M. Cendali, Esq. in Support of Plaintiff Take-Two Interactive
                  Software, Inc.’s Motion for Default Judgment and Exhibits A through I thereto
                  (Dkt. 23) (confidential and publicly filed versions); and

              •   [Proposed] Order Granting Plaintiff Take-Two Interactive Software, Inc.’s
                  Motion for Default Judgment (Dkt. 24).
         Case 1:18-cv-07658-PKC Document 27 Filed 12/07/18 Page 2 of 2



       I can confirm that as of December 7, 2018, copies of all components of the filing have

been delivered to Defendant at the above-listed address.

       I declare under penalty of perjury that the foregoing is true and correct.



 Dated: December 7, 2018

                                                                     Erika Dillon
